Citation Nr: 1334028	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for left ear hearing loss and if so whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for right ear hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for tinnitus and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from June 1976 to January 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied a claim for service connection for bilateral hearing loss because there was no evidence that reflected hearing loss by VA standards. 

2.  The evidence received since the prior denial of service connection for left ear hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence received since the prior denial of service connection for right ear hearing loss, while new, does not raise a reasonable possibility of substantiating the claim.  

4.  In an October 2005 rating decision, the RO denied a claim for service connection for tinnitus because the evidence did not show a nexus between the Veteran's tinnitus and service.  

5.  The evidence received since the prior denial of service connection for tinnitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's tinnitus was incurred in active service.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the August 2005 rating decision, with respect to left ear hearing loss, is new and material and the claim is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  No new and material evidence has been received, with respect to right ear hearing loss, since the August 2005 rating decision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The October 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

5.  The evidence received since the October 2005 Rating Decision, which denied service connection for tinnitus, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

6.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim. To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

An October 2009 letter informed the Veteran that new and material evidence was needed to substantiate the claim to reopen a previously denied claim for hearing loss and described what would constitute such new and material evidence.  The letter explained that the Veteran's claim for hearing loss was previously denied because the evidence failed to show that he had hearing loss by VA standards, and informed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  The Veteran was also informed of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and private medical records are in the file and there is no indication that any relevant records are outstanding.  The Board thus finds that the relevant records identified by the Veteran as relating to hearing loss of the right ear have been obtained. 

In light of the favorable disposition with respect to the claim to reopen previously denied claims for service connection for left ear hearing loss and tinnitus and the determination to grant service connection for tinnitus, no further discussion of whether the duties to notify and assist were met is necessary with respect to those claims.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, in February 2005, the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.  The RO denied the bilateral hearing loss claim in an August 2005 rating decision and deferred adjudication of the tinnitus claim.  The RO later denied the tinnitus claim in an October 2005 rating decision.  The bilateral hearing loss claim was denied for lack of a current disability pursuant to 38 C.F.R. § 3.385 and the tinnitus claim was denied for a lack of a nexus.  The Veteran was notified of his appellate rights for both rating decisions.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Although there was an August 2005 opinion that occurred after the August 2005 rating decision for hearing loss, the opinion was identical to a March 2005 examination with the exception of the examiner clarifying her opinion of the Veteran's tinnitus disability.  Since there was no change to the Veteran's hearing loss results, the August 2005 opinion does not constitute new or material evidence as related to the hearing loss claim.  Additionally, since the Veteran's tinnitus claim was not adjudicated until October 2005, this evidence was considered in that decision.  

Most recently, in October 2009, the Veteran filed a claim for service connection for bilateral hearing loss, as secondary to acoustic trauma and tinnitus.  In October 2009, the Veteran submitted an October 2009 audiological report from the Hearing Associates of Pensacola.  The Board notes that because the October 2009 audiological report covers a period after the August and October 2005 rating decisions, they did not exist at the time of the prior denial, and hence could not have been considered in connection with that claim.  Therefore, they must be considered new evidence.  In addition, the Veteran submitted a statement in October 2009 which relates to both claims.  This statement is also considered new evidence. 

In regards to the tinnitus claim, the Veteran has submitted a statement which tends to offer a nexus between the Veteran's tinnitus and service - the basis for the previous denial.  Specifically, in October 2009, the Veteran stated that his tinnitus started in 1997 while he was in active service and remained with him thereafter.  Therefore, the Board finds that the evidence is not only new but also material.  

Turning to the bilateral hearing loss claim, the new evidence which shows hearing loss in the left ear under 38 C.F.R. § 3.385 "trigger[s] the Secretary's duty to assist by providing a medical opinion" and therefore constitutes new and material evidence under Shade.  Shade, 24 Vet. App. at 117.  In making this decision, the Board notes that the Secretary shall treat an examination or opinion as necessary to make a decision if the evidence of record: (1) contains competent evidence that the claimant has a current disability; (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval or air service; but (3) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2013).  

Here, the October 2009 audiological report reflects that the Veteran suffers from hearing loss in his left ear.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The examination revealed the following puretone thresholds, in decibels, interpreted from graphical representations:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
10
5
10
20
40

The speech recognition score was 96 percent on both the left and right ear.  The Veteran meets the definition of impaired hearing under 38 C.F.R. § 3.385 in his left ear only because his auditory threshold was 40 decibels at the 4000 Hz frequency in the left ear but not 40 decibels or greater in any frequency or 26 decibels or greater in at least three frequencies in his right ear.  In addition, the speech discrimination score was higher than 94 percent.  Since the October 2009 audiological report does not reflect that the Veteran suffers from hearing loss in the right ear, according to VA standards, the Board finds that only the prior denial of service connection for hearing loss of the left ear can be reopened.  

It is noted that the Veteran submitted copies of service treatment records in November 2009.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claims for service connection for hearing loss of the left ear and tinnitus are reopened.  To that extent only, the appeal is allowed.  However, as new and material evidence has not been presented showing that hearing loss of the right ear meets the criteria set forth in 38 C.F.R. § 3.385 that claim cannot be reopened.  

III.  Service connection for tinnitus

The Veteran contends that his currently diagnosed tinnitus is as a result of his job as a weapons mechanic and aerial gunner during service.  For the reasons that follow, the Board finds that service connection for tinnitus is warranted.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, there is credible evidence that the Veteran currently suffers from tinnitus.  A March 2005 VA examiner and an October 2009 private audiologist noted that the Veteran reported that he suffers from tinnitus.  Moreover, there is credible evidence that the Veteran was exposed to excessive noise/trauma while in service.  Specifically, the Veteran's military occupational specialty was an aircraft armament systems managers and an aerial gunner.  See Veteran's DD 214.  Therefore, the Board finds that the Veteran has met the first two requirements to establish service connection.

Turning to the final requirement for service connection - a nexus between the Veteran's current disability and service - the Board finds that the Veteran has established a nexus.  Specifically, in a February 2001 service treatment record, the Veteran complained of tinnitus and dizziness.  The Board also acknowledges the Veteran's statement that "[he] first started reporting [tinnitus] to the Flight Surgeons in about the 1997 time frame as a constant tone."  See October 2009 Veteran Statement.  Additionally, the Veteran reported that he suffered from tinnitus at a March 2005 examination which was only two months after his January 2005 discharge.  Most recently, the Veteran stated that he has suffered from tinnitus "for about 12 years . . . before [he] retired."  See VA Form 9, August 2012.  Therefore, the Board finds that the Veteran is competent to report the subjective tones in his ear and also credible to state that he experienced these symptoms in service and thereafter.  The Veteran's statements combined with the February 2001 service treatment record weigh in favor of the Veteran's claim.  

The Board acknowledges that at the March 2005 VA examination the examiner opined that "considering the pitch of [the Veteran's] tinnitus, the Veteran's high frequency hearing loss is not likely the etiology."  After being asked to clarify her opinion, in August 2005, the examiner opined "[b]ecause of the reported onset date and pitch of tinnitus, the etiology of the tinnitus cannot be resolved without mere speculation."  The examiner recorded that the Veteran indicated the low frequency roar pitch tinnitus began about three to four years prior and that the Veteran noticed it while running initially.  In light of the examiner's opinion, the Board does not assign it much probative weight.  Although the examiner has offered a reason as to why she cannot provide the etiology of the Veteran's tinnitus, the Board finds the Veteran's accounts and explanation of his tinnitus to be more persuasive.  

The Board finds there is competent and credible evidence that the Veteran suffers from tinnitus which was caused by his active service.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for left ear hearing loss having been submitted, the claim to reopen is granted.  

As no new and material evidence has been submitted for service connection for right ear hearing loss, the claim to reopen is denied.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus having been submitted, the claim to reopen is granted.  

Service connection for tinnitus is granted. 


REMAND

Regarding the left ear hearing loss, the March 2005 VA examiner opined that "it is more likely than not that the Veteran's high frequency hearing loss began while in the military," but did not provide a rationale for the opinion.  The examination revealed the following puretone thresholds, in decibels for the left ear:






HERTZ 



500
1000
2000
3000
4000
LEFT
10
5
10
15
35

The speech recognition score on the left ear was 100 percent.  At the time of the examination, the Veteran's results did not qualify as impaired hearing under 38 C.F.R. § 3.385.  In October 2009, a private audiologist indicated that the Veteran's auditory threshold in the left ear was 40 decibels at the 4000 Hz frequency.  However, an etiological opinion was not provided.  As such a medical opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's VA claims folder to a VA audiologist who should review the claims folder and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss began in or is related to any incident of military service, including credible reports of in-service noise exposure.  If the examiner determines that a new examination is required in order to provide the requested opinion, such an examination should be provided. 

A complete rationale must be provided for the opinion.  

2.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


